 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1144 
In the House of Representatives, U. S.,

March 10, 2010
 
RESOLUTION 
Expressing condolences to the families of the victims of the February 27, 2010, earthquake in Chile, as well as solidarity with and support for the people of Chile as they plan for recovery and reconstruction. 
 
 
Whereas, on February 27, 2010, an 8.8 magnitude earthquake, one of the largest ever recorded, struck off the coast of Chile; 
Whereas casualty estimates, which number in the hundreds and continue to grow, as well as the destruction of entire coastal villages and extensive damage to highways, bridges, apartments, and infrastructure, have led to the Government of Chile’s declaration of a “state of catastrophe”; 
Whereas an estimated 2,000,000 people, including upwards of 1,500,000 displaced persons, have been directly affected by the earthquake, the tsunami, and its aftermath; 
Whereas aftershocks numbering over 100, including 8 aftershocks registering above a 6.0 magnitude, continue to affect the coast and the rest of the country after the initial 120-second tremor, the strongest and most damaging earthquake in Chile in the last 50 years; 
Whereas Chile had already overcome the trials of more than a dozen previous 7.0-magnitude or greater earthquakes since the 1960 Valdivia 9.5-magnitude quake, the largest ever measured, which left thousands dead; 
Whereas the tsunami caused by the earthquake, which came shortly after, with waves measuring over 19 feet, slammed 124 miles of Chile’s coast and accounted for a significant percentage of the casualties and missing; 
Whereas the threat of potential tsunamis across the Ring of Fire earthquake area prompted warnings and advisories issued from Hawaii to as far as the California coast and Alaska; 
Whereas according to the United States Geological Survey (USGS), Concepcion, Chile’s second largest city, was 70 miles from the earthquake’s epicenter and suffered some of the worst damage, and its hundreds of thousands of residents initially remained largely cut off from the remainder of the country without many basic necessities, including running water and electricity; 
Whereas the coastal town of Dichato and its 4,000 residents were among the hardest hit, and is reportedly 80 percent destroyed; 
Whereas 80 percent of Talcahuano’s 180,000 residents living on the Chilean coast were left homeless by the earthquake; 
Whereas initial estimates of the damage costs range from $15,000,000,000 to $30,000,000,000; 
Whereas basic necessities across the country, including electricity, clean water access, telephone access, and communication systems, continue to be restored on a progressive basis in many zones; 
Whereas the Government of Chile continues to deliver aid to affected citizens to the best of its ability, including airlifting supplies to remote towns; 
Whereas the Government of Chile has taken significant measures to maintain order and public security in the streets to prevent more widespread panic and chaos as damage assessments are made and relief is delivered; 
Whereas Chile is a political and economic leader and a close ally of the United States in Latin America; 
Whereas the people and Government of Chile have stood resolute and steadfast in the face of a long history of destructive earthquakes; 
Whereas Chile’s stringent building codes, which one local architect called “our proud building standards”, as well as the Government of Chile’s ability to implement them, greatly mitigated the impact of this catastrophic natural event both in terms of casualties and physical damage to the infrastructure of the country; 
Whereas Chile showed its deep generosity and responsibility as a regional ally when it deployed Chilean earthquake rescue teams, which Secretary of State Hillary Rodham Clinton has described as among the best in the world, to Haiti following its devastating earthquake earlier this year; 
Whereas these search and rescue teams continue to work tirelessly to save more lives from collapsed buildings and neighborhoods struck by the earthquake in Chile; 
Whereas several international urban search and rescue teams remain prepared to deploy to Chile if the need arises; 
Whereas sitting Chilean President Michelle Bachelet declared the natural disaster a catastrophe of such unthinkable magnitude that it will require a giant effort to recover; 
Whereas incoming Chilean President Sebastian Pinera, to be sworn in March 11, 2010, expressed that The future government is working tirelessly and will continue to confront the emergency that Pres. Bachelet is facing, because the emergency will not be over in five days. We are set to tackle something even more difficult, which is to lift Chile up, to reconstruct our country; 
Whereas President Obama declared that the United States stands ready to assist in the rescue and recovery efforts and we have resources that are positioned to deploy should the Chilean government ask for our help.; 
Whereas Secretary Clinton visited Chile on March 2, 2010, delivering crucial communication equipment, and vowed that We’ll be here to help when others leave because we are committed to this partnership and this friendship with Chile.; and 
Whereas the world stands ready to swiftly aid those affected by this epic natural disaster: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the significant loss of life, as well as the physical damage, caused by the February 27, 2010, earthquake and resulting tsunami in Chile; 
(2)expresses its deepest condolences and sympathy to the families of the victims of this horrific tragedy, and solidarity with the millions of affected Chileans;  
(3)recognizes that Chile is and remains a close ally and friend of the United States;  
(4)recognizes that Chile’s embrace of democratic ideals and the Government of Chile’s ability to implement strict building standards due to its strong governance structure greatly mitigated the impact of this natural disaster;  
(5)commends the rescue, relief, and recovery actions, still underway, taken by the Government of Chile;  
(6)commends the United States Government, the entire international community, and nongovernmental organizations for their prompt deployment of assistance to Chile;  
(7)urges the President to continue to support the Government of Chile, as it assesses its relief and recovery needs; and 
(8)pays tribute to the resilience, strength, and courage of the people of Chile as they begin the recovery and rebuilding process. 
 
Lorraine C. Miller,Clerk.
